DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 12/22/2020 and 8/14/2019 are being considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the wiper member is configured to: wipe in a first wipe range on the subject surface by a pivotal movement of the output shaft in a first angular range, and wipe in a second wipe range on the subject surface by a pivotal movement of the output shaft in a second angular range that differs from the first angular range” in claims 1 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	When looking to the specification, the “wiper member” is defined to be a wiper arm and a wiper blade (Paragraph [0031] of instant application).  For Examination purposes, the phrase “wiper member” do include a wiper arm and a wiper blade, or equivalent structure.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metz (DE102015209035).
Regarding claim 1, Metz discloses a wiper apparatus configured to wipe a subject surface, comprising: 
an electric motor (Item 46) including an output shaft (Item 50) that is rotated in forward and backward directions (Paragraph [0027]); 
a wiper member (Items 20 and 38) having a tip end side that is pivotally moved over the subject surface (item 10); and 
a link mechanism provided between a base end side of the wiper member and the output shaft, 
wherein the link mechanism includes: 
a first link member (Item 14) having one end fixed to the output shaft and the other end provided with a first pivot shaft; 
a second link member (Item 16) having one end rotatably provided on a fixed shaft (Item 56) arranged at a position away from the output shaft and the other end provided with a second pivot shaft; and 
a third link member (Item 18) provided on the base end side of the wiper member, and having one end rotatably provided on the first pivot shaft and the other end rotatably provided on the second pivot shaft, and 
the wiper member is configured to 

wipe in a second wipe range on the subject surface by a pivotal movement of the output shaft in a second angular range that differs from the first angular range (Translation Lines 258-263).  
Regarding claim 2, Metz discloses the wiper apparatus according to claim 1, wherein the first angular range is provided in a 00 to 1800 range about the output shaft, and the second angular range is provided in a 1800 to 3600 range about the output shaft (Paragraph [0027]).  
Regarding claim 3, Metz discloses the wiper apparatus according to claim 1,  
wherein the first wipe range and the second wipe range are mutually offset in a longitudinal direction of the wiper member (Paragraph [0027]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Metz (DE102015209035) in view of Kinoshita (2011/0047739).
Regarding claim 4, Metz discloses a wiper apparatus configured to wipe a subject surface, comprising: 
an electric motor (Item 46) including an output shaft (Item 50) that is rotated in forward and backward directions (Paragraph [0027]); 
a wiper member (Items 20 and 38) having a tip end side that is pivotally moved over the subject surface (item 10); and 

wherein the link mechanism includes: 
a first link member (Item 14) having one end fixed to the output shaft and the other end provided with a first pivot shaft; 
a second link member (Item 16) having one end rotatably provided on a fixed shaft (Item 56) arranged at a position away from the output shaft and the other end provided with a second pivot shaft; and 
a third link member (Item 18) provided on the base end side of the wiper member, and having one end rotatably provided on the first pivot shaft and the other end rotatably provided on the second pivot shaft, and 
the wiper member is configured to 
wipe in a first wipe range on the subject surface by a pivotal movement of the output shaft in a first angular range (Translation lines 256-258), and 
wipe in a second wipe range on the subject surface by a pivotal movement of the output shaft in a second angular range that differs from the first angular range (Translation Lines 258-263).  Metz fails to explicitly disclose the wiper apparatus is provided so as to correspond to at least one of a driver's seat side and a passenger's seat side.  (Metz discloses a single wiper mounted in the center).
Kinoshita teaches a wiper apparatus is provided so as to correspond to at least one of a driver's seat side and a passenger's seat side (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the single wiper system of Metz for a dual wiper system of Kinoshita.  Different cars have different sized windshields.  A small car with a small windshield might be able to be covered by a single wiper.  While a larger vehicle or truck might require a dual wiper system to keep the load on the wiper motor and wiper arms to be relatively low. 
Regarding claim 5, Metz in view of Kinoshita discloses the wiper apparatus according to claim 1, wherein the first angular range is provided in a 00 to 1800 range about the output shaft, and the second angular range is provided in a 1800 to 3600 range about the output shaft (Metz Paragraph [0027]).  
Regarding claim 6, Metz in view of Kinoshita discloses the wiper apparatus according to claim 1,  
wherein the first wipe range and the second wipe range are mutually offset in a longitudinal direction of the wiper member (Metz Paragraph [0027]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723